Citation Nr: 1307114	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome. 

3.  Entitlement to an initial rating in excess of 10 percent prior to August 12, 2009, and in excess of 30 percent thereafter for right carpal tunnel syndrome.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran had active service from September 1996 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge program.  The Veteran now resides in Mississippi and the Jackson RO has original jurisdiction over his claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

A Travel Board hearing was held at the RO in August 2009.  A copy of the transcript of that hearing is in the claims file.  In May 2010, the Board remanded the claims for additional development.  Following the remand, the acting Veterans Law Judge who conducted the August 2009 hearing left the Board.  The Veteran was afforded the opportunity for another hearing.  He testified before the undersigned Veterans Law Judge in December 2012.  A transcript has been associated with the Veteran's Virtual VA file.  


FINDING OF FACT

The Veteran has withdrawn his appeal seeking increased initial ratings for his service-connected right shoulder, left knee and right carpal tunnel syndrome disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

On December 11, 2012, the Veteran appeared for a hearing before the undersigned.  He indicated that he was satisfied with his disability ratings.  He indicated that he wanted to withdraw his appeal.  His statements were reduced to writing in the production of the hearing transcript.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of December 11, 2012, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of the appeal is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2012).

Because the veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

The appeal for increased initial ratings for right shoulder, left knee and right carpal tunnel syndrome disabilities is dismissed.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


